                 Case 19-12330-KBO              Doc 166        Filed 01/07/20         Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re                                                        Chapter 11

FLEETWOOD ACQUISITION CORP., et al.,1                        Case No. 19-12330 (KBO)

                              Debtors.                       (Jointly Administered)

                                                             Re: D.I. 39 & 72


                             NOTICE OF ONLINE AUCTION RESULTS

       PLEASE TAKE NOTICE that, on November 8, 2019, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a),
327, 328, 330, and 363 for an Order (I) Authorizing Debtors to Enter Into Auctioneer Retention
Agreement, (II) Approving Retention and Employment of Industrial Recovery Service, Inc.,
Including Waiver of Informational Requirements of Del. Bankr. L.R. 2016-2, and (III) Approving
Procedures Governing the Auction and Sale of Assets Free and Clear of All Interests [D.I. 39]
(the “Auction Procedures Motion”)2 with the United States Bankruptcy Court for the District of
Delaware (the “Court”).

       PLEASE TAKE FURTHER NOTICE that, on November 19, 2019, the Court entered the
Order Pursuant to 11 U.S.C. §§ 105(a), 327, 328, 330, and 363 (I) Authorizing Debtors to Enter
Into Auctioneer Retention Agreement, (II) Approving Retention and Employment of Industrial
Recovery Service, Inc. Including Waiver of Informational Requirements of Del. Bankr. L.R.
2016-2, and (III) Approving Procedures Governing the Auction and Sale of Assets Free and
Clear of All Interests [D.I. 72] (the “Auction Procedures Order”) approving the retention and
employment of Industrial Recovery Service, Inc. (the “Auctioneer”) and certain procedures
governing the sale of certain of the Debtors’ assets via online auction, including the proposed
form of sale order approving the sale of the Auction Assets to the successful bidders at the
Auction (the “Proposed Sale Order”).

       PLEASE TAKE FURTHER NOTICE that, beginning on December 9, 2019, the
Auctioneer, in coordination with the Debtors, conducted the Auction pursuant to the terms and


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Fleetwood Acquisition Corp. (3051), Fleetwood Industries, Inc. d/b/a Fleetwood Fixtures
(7530), and High Country Millwork, Inc. (7294). The mailing address for the Debtors, solely for purposes of notices
and communications, is: 4076 Specialty Place, Longmont, Colorado 80504.
2
  Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Auction
Procedures Motion.
             Case 19-12330-KBO         Doc 166    Filed 01/07/20    Page 2 of 2



procedures set forth in the Motion and the Auctioneer Agreement, each as approved by the
Auction Procedures Order.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Auction Procedures Order, the
Auction concluded on January 7, 2020. A matrix summarizing the results of the Auction and the
proposed sale transactions to be consummated upon entry of an Auction Sale Order authorizing
the same, indicating the winning bidder and successful purchase price for each Auction Asset or
lot of Auction Assets, is attached hereto as Exhibit A (the “Auction Outcome Summary”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Auction Procedures Order, the
Debtors intend to submit the proposed Auction Sale Order and, attached thereto, the Auction
Outcome Summary, under Certification of Counsel. Pursuant to the Auction Procedures Order,
the Auction Sale Order may be entered by the Court immediately and without further notice or
hearing related thereto.

Dated: January 7, 2020                           BAYARD, P.A.
       Wilmington, Delaware
                                                  /s/ Erin R. Fay
                                                 Erin R. Fay (No. 5268)
                                                 Evan T. Miller (No. 5364)
                                                 Daniel N. Brogan (No. 5723)
                                                 600 N. King Street, Suite 400
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 655-5000
                                                 Facsimile: (302) 658-6395
                                                 E-mail: efay@bayardlaw.com
                                                          emiller@bayardlaw.com
                                                          dbrogan@bayardlaw.com


                                                 Counsel to the Debtors and Debtors in
                                                 Possession
